DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
The amendments submitted on December 17, 2021 have been entered
Claims 20-42 are examined in this Office action.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. §§ 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 C.F.R. § 3.73(b).
Claims 36-39 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 17-20 of United States Patent No. 10,858,709 B2, granted December 8, 2020; for reasons of record stated on pages 3-5 of the Office action mailed 09/27/2021.
	Although the conflicting claims are not identical, they are not patentably distinct from one another. The subject matter claimed in the instant application is fully disclosed in the referenced patent, and the referenced patent and the instant application are claiming common subject matter. 
	The instant claims are drawn to methods of creating a population of Downy Mildew (DM) resistant corn plants, which comprise genotyping corn for presence of marker loci linked within 15 cM of DM resistance quantitative trait locus (QTL) DM_1.0 and DM_6.02.
	Conflicting claims 17-20 are drawn to methods of creating a population of Downy Mildew (DM) resistant corn plants, which comprise genotyping corn for presence of marker loci linked within 10 cM of DM resistance quantitative trait locus (QTL) DM_1.02 and DM_6.02. 
	The conflicting method also includes the same steps and components as the method presently claimed. The recited QTLs (QTL DM_1.02 and DM_6.02) are not claimed in the alternative, and the rejected claims recite the transitional term(s) “comprising”. The conflicting claims also 17-20 recite methods that comprise the instantly claimed QTL DM_1.02 (i.e., both QTL DM_1.02 and QTL DM_6.02 as claimed in the methods are not recited in the alternative, neither in the instant application nor  in the granted patent. 
	It should be noted that a chemical composition and its properties are inseparable. If the conflicting claims recite the identical chemical structure, the properties Applicants disclose and/or claim are necessarily present. See MPEP § 2112.01; see also In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Accordingly, with the identical chemical structures, the properties Applicants disclose and/or claim are inherently present in both sets of claims. 
	Therefore, one of ordinary skill in the art, at the time the claimed invention was filed, would have readily recognized that the conflicting claims 17-20 of the granted United States Patent No. 10,858,709 B2 and the claims 22-39 in the instant application are obvious variants and are not patentably distinct. Furthermore, there is no apparent reason why Applicants would have been prevented from presenting claims corresponding to those of the instant application in the previously granted patent. In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.
	Note that instant claims 20-35 and 40-42 do not recite both QTL DM_1.02 and QTL DM_6.02; these claims are not rejected. 

	Response to Applicants’ arguments:
The Applicants’ arguments in the response submitted on December 17, 2021 have been carefully considered but they were not found to be persuasive. The Applicants contend that a Restriction Requirement was issued in U.S. Pat. App. No. 15/261,286 on December 13, 2017, in Id.).
	The Examiner disagrees. Applicants are correct with respect to the previously issued Restriction Requirement in the parent case, U.S. Pat. App. No. 15/261,286. However, in that case Applicants initially elected the QTL DM_6.02 as recited in independent claim 1, but also amended some of the dependent claims (and added new claims) to recite progeny corn plants that also comprise the instantly claimed QTL DM_1.02; see, for example, the claims set filed on 06/24/2019, and compare amended claim 1 with amended claims 29 and new claims 30-32 (claims 17-20 in the issued patent). 	
In the instant patent application, independent claim 20 recites QTL DM_1.02, but dependent claims 36-39 also recite QTL DM_6.02. These claims are not patentably distinct from one another (comparing both the claimed QTLs and the claimed sequences). 
Therefore, for at least the reasons of record, and those reasons indicated above, the rejection is maintained. 

Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Written Description
Claims 20-39 are rejected under 35 U.S.C. § 112(a), as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention. All dependent claims are included in these rejections unless they contain a limitation that overcomes the deficiencies of the parent claim from which they depend. This is a new rejection necessitated by the claim amendments. 
The claims are broadly drawn to a method of creating a population of corn plants resistant to Downy Mildew (DM), which comprises genotyping a first population of corn plants at a marker locus linked within 15 centimorgans (cM) of a DM resistance allele within a DM resistance quantitative trait locus (QTL) DM_1.02, selecting from said first population corn plants comprising marker locus linked to said DM resistance allele selected from the group consisting of: SEQ ID NO:6, comprising a G at position 174; SEQ ID NO:7, comprising an A at position 328; SEQ ID NO:8, comprising a T at position 29; SEQ ID NO:9, comprising a T at position 177; SEQ ID NO:10, comprising an A at position 39; and SEQ ID NO:11, comprising a C at position 160, and producing from said plant a second population of corn plants comprising said DM resistance allele; wherein said DM resistance allele is located in a chromosomal interval flanked by any two of SEQ ID NOs:6 to 11; wherein said QTL provides moderate resistance to infection by an oomycete Peronosclerospora philippinensis; wherein said second population of corn plants exhibit reduced premature death, reduced stunted growth, reduced leaf chlorosis, reduced number of narrow leaves, reduced number of erect leaves, reduced number of shredded leaves, reduced number of failed cobs, or reduced vegetative tissue in tassels compared to corn 
	Applicants describe on page 76, at Table 6 (fine-mapping of DM resistance QTLs), that the QTL DM_1.02 is located in the 4.8 cM-long interval (68.4-73.2 cM) on chromosome 1, and is flanked by SEQ ID NO:7 (left flank marker) and SEQ ID NO:8 (right flank marker). See Table 6. 
	Applicants also describe on page 78, at Table 7, the positions of the instantly claimed SEQ ID NOs:6-11. SEQ ID NO:6 is located at 64.1 cM; SEQ ID NO:7 is located at 68.4 cM; SEQ ID NO:8 is located at 69 cM; SEQ ID NO:9 is located at 79.3 cM; SEQ ID NO:10 is located at 82.7 cM; and SEQ ID NO:11 is located at 88.2 cM. See Table 7.   
	A written description of an invention "requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials." University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997). In addition, "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material." Id. The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species, which are adequately described and are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. “[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.” Enzo Biochem, 323 F.3d at 966, 63 USPQ2d Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004). In addition, “[A] patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004). 
	With the exception of the six described markers (SEQ ID NOs:6-11) located in a 4.8 cM-long interval on chromosome 1, Applicants have not reduced to practice any other DM resistance marker loci or allele in the vast 34.8 cM-long (4.8 cM QTL +15 cM) claimed interval on chromosome 1. Applicants do not describe a representative number of species of the broadly claimed genus of DM resistance-associated marker loci and alleles, in a method claim to creating a population of corn plants with DM resistance. The claimed chromosomal region of 34.8 cM is 7.25 times greater than the actual 4.8 cM QTL characterized by Applicants. 
	For example, it is known in the art that a very large number of markers can be developed between corn B73 and other corn lines (see Ganal et al., 2011, A Large Maize (Zea mays L.) SNP Genotyping Array: Development and Germplasm Genotyping, and Genetic Mapping to Compare with the B73 Reference Genome, PLoS ONE 6(12): e28334. doi:10.1371/ journal.pone.0028334, pp 1-15). Accordingly, Applicants’ discovery of just a few (i.e., a total of six) markers in the large (i.e., 34.8 cM-long) claimed interval failed to provide adequate description by virtue of example, and otherwise failed to demonstrate that Applicants were in fact in possession of the claimed species of invention(s) as encompassed by the recited genus. 
	See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1350 (Fed. Cir. 2010) (en banc) (citing Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997) (“The description requirement of the patent statute requires a description of an invention, AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc., 759 F.3d 1285, 1300 (Fed. Cir. 2014).
	Given Applicants have provided very vague description of the structures or method steps that would link the broadly genus of unspecified DM resistance alleles in the vast 34.8 cM-long (4.8 cM QTL +15 cM) claimed interval on chromosome 1, it remains unclear what features or method steps are capable of performing the claimed function. The Specification fails to provide an adequate written description to support the breadth of the claims. Therefore, one skilled in the art would not have recognized Applicants to be in possession of the claimed invention at the time the application was filed. See Written Description guidelines published in 2008 online at https://www.uspto.gov/sites/default/files/ web/menu/written.pdf.

Indefiniteness
Response to Applicants’ arguments:
Amendments made to the claims filed in Applicants’ response submitted on December 17, 2021, together with the accompanying arguments, overcame the rejection of record.

Claim Rejections - 35 USC § 102/103
Response to Applicants’ arguments:
Amendments made to the claims filed in Applicants’ response submitted on December 17, 2021, together with the accompanying arguments, overcame the rejection of record.

Summary
Claims 20-39 are rejected.
Claims 40-42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim(s). 
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicants are reminded of the extension of time policy as set forth in 37 CFR § 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR § 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  
Examiner’s Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRATISLAV STANKOVIC whose telephone number is (571) 270-0305.  The examiner can normally be reached on Monday-Friday, 08:00-17:00 h EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRATISLAV STANKOVIC, PhD, JD
Primary Examiner
Art Unit 1663


/BRATISLAV STANKOVIC/Primary Examiner, Art Unit 1663